                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



MARK FRALEY,

                               Petitioner,

            v.                                        CASE NO. 18-3273-SAC

STATE OF KANSAS,

                               Respondent.


                            ORDER TO SHOW CAUSE

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis. The Court has conducted an initial review

of the petition under Rule 4 of the Rules Governing § 2254 Cases and,

for the reasons that follow, directs petitioner to show cause why this

matter should not be dismissed as time-barred.

                                 Background

      Petitioner was convicted in the District Court of Sedgwick County

of aggravated burglary and rape and sentenced to 272 months in prison.
The conviction was affirmed on appeal. State v. Fraley, 2004 WL 1443894

(Kan. App. Jun. 25, 2004)(unpublished order), rev. denied, 278 Kan.

849 (Sep. 14, 2004).

      On September 13, 20051, petitioner filed a post-conviction

challenge to his conviction under K.S.A. 60-1507 alleging ineffective

assistance of counsel, prosecutorial misconduct, and other errors.

The state district court summarily denied relief, but the Kansas Court
of Appeals reversed that decision and remanded it. Fraley v. State,

1 The Court identified the filing date through on-line records maintained by the
Kansas Office of Judicial Administration.
www.kansas.gov/countyCourts/search/records.
189 P.3d 580 (Table), 2008 WL 3367566 (Kan. App. Aug. 8, 2008). The

district court appointed counsel, heard argument, and again denied

relief. The Kansas Court of Appeals affirmed. Fraley v. State, 258

P.3d 387 (Table), 2011 WL 2795474 (Kan. App. Aug. 26, 2011), rev.

denied, Feb. 2, 2012.

     While that matter was pending, petitioner filed a pro se motion

in his criminal case seeking funds for an investigator. The district

court denied that request, and the Kansas Court of Appeals affirmed.

State v. Fraley, 2012 WL 2326006 (Kan. App. Jun. 15, 2012)(unpublished

opinion), rev. denied, 296 Kan. 1132 (Mar. 26, 2013).

     In May 2014, petitioner filed a motion to correct an illegal

sentence under K.S.A. 22-3504, and in July 2014, he filed a motion

to arrest the judgement of conviction. The district court denied

relief in separate rulings; the Kansas Court of Appeals consolidated

petitioner’s appeals and affirmed. State v. Fraley, 372 P.3d 446

(Table), 2016 WL 3219099 (Kan. App. Jun. 10, 2016), rev. denied, Oct.

26, 2017.

                              Discussion
     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)    The date on which the judgment became final by the
            conclusion of direct review or the expiration of the
            time for seeking such review;
     (B)    The date on which the impediment to filing an
            application created by State action in violation of
            the Constitution or laws of the United States is
            removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
           collateral review; or
     (D)   The date on which the factual predicate of the claim
           or claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).

     The limitation period for habeas corpus generally runs from

the time the judgment becomes final at the end of direct review.

Under Supreme Court law, this review concludes when the direct

appeal ends in the state courts and the opportunity to seek review

in the United States Supreme Court ends, or, if review is granted,

at the close of that review. Jimenez v. Quarterman, 555 U.S. 113,

119 (2009). The Rules of the Supreme Court allow ninety days from

the date of the conclusion of direct appeal in the state courts

to seek certiorari in the United States Supreme Court. U.S. S.

Ct. Rule 13.1.


     The statute also contains a tolling provision:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his
claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     In this case, the limitation period began to run in mid-December

2004, ninety days after the Kansas Supreme Court denied review in

petitioner’s direct appeal on September 14, 2004. The limitation

period was tolled approximately nine months later when petitioner
filed a petition for post-conviction relief on September 13, 2005.

At that point, approximately three months remained on the one-year

limitation period.

     The limitation period remained tolled until the Kansas Supreme

Court denied review in petitioner’s appeal from the denial of his

request for funds for an investigator on March 26, 2013. The limitation

period began to run on the following day and expired three months

later, in late June 2013.

     Accordingly, the present petition was not filed within the

one-year limitation period and is subject to dismissal unless

petitioner can establish grounds for equitable tolling.

     Petitioner appears to rely on K.S.A. 60-515, which provides that

a prisoner is presumed to be under a legal disability so that the

limitation period is tolled until the disability is removed. K.S.A.

60-515(a). However, the statute also states that “if a person

imprisoned for any term has access to the court for purposes of

bringing an action, such person shall not be deemed to be under legal

disability.” Id. Accordingly, to seek equitable tolling under this

provision, a prisoner must show that he has been denied access to the

courts. Petitioner has not argued that he could not access to the

courts, and it appears that he has pursued a number of actions in the

state courts while incarcerated.

                        Motion to appoint counsel

     Petitioner moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.
Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince

the court that the claims presented have sufficient merit to warrant

the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,

and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.

     Because this matter appears to be time-barred and subject to

dismissal on that ground, the Court declines to appoint counsel in

this matter.

                         Order to show cause

     The Court directs petitioner to show cause why the petition

should not be dismissed due to his failure to file the petition within

the one-year limitation period. The failure to file a timely response

may result in the dismissal of this matter without additional notice.
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is granted.

    IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 3) is denied.

    IT IS FURTHER ORDERED petitioner is granted to and including May

16, 2019, to show cause why this matter should not be dismissed as

time-barred.

    IT IS SO ORDERED.

    DATED:     This 16th day of April, 2019, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
